DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS’ filed to date have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson (US 20190121173).

With regard to claim 1, D1 teaches a method of controlling reflections of light output from a display device, in at least (fig. 1, and [0006], [0131], [0133], [0218], [0270], [0321], [0327], [0329-0332])  comprising a display panel arranged to output light that has a predetermined polarization state([0006], [0270]), the method using at least one optical retarder (300) arranged on the output side of the display panel ([0131], [0133]), the method comprising: defining a first plane of incidence in respect of a first ray of light (188a-c) output from the display device and a first normal to a first surface of optically transmissive material at a first point at which the first ray of light is reflected and a second plane of incidence in respect of a second ray of light (189a-c) output from the display device and a second normal to a second surface of optically transmissive material at a second point at which the second ray of light is reflected ([0006], [0321], [0327]); and selecting the at least one optical retarder, in at least one mode of the at least one optical retarder (300), to cause the polarization state of the first ray of light to be linearly polarized in a direction that is in the first plane of incidence, and to cause the polarization state of the second ray of light to be linearly polarized in a direction that is in the second plane of incidence ([0218], [0329-0332]).

With regard to claim 2, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a method of controlling reflections of light output from a display device, in at least (fig. 1, and [0006], [0131], [0133], [0187], [0218], [0270], [0321], [0327], [0329-0332]); wherein: the light output from the display panel (218) is linearly polarized (360) in a direction not in the first plane of incidence; the at least one optical retarder (218) comprises first and second optical retarders, the first (218) and second (318) optical retarders being arranged in any order ([0133]); the step of selecting the first optical retarder (301) comprises selecting the first optical retarder to transform the direction of linear polarization of the first ray of light that is present on output from the display panel into the first plane of incidence ([0135]); and the step of selecting the second optical retarder (330) comprises selecting the second optical retarder to not transform the direction of linear polarization of the first ray of light that is incident thereon ([0034]), and to transform the direction of linear polarization of the second ray of light that is incident thereon into a predetermined direction such that the first and second optical retarders together transform the direction of linear polarization of the second ray of light into the second plane of incidence ([0143], [0330]).

With regard to claim 3, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 2, wherein D1 further teaches a method of controlling reflections of light output from a display device, in at least (fig. 1, and [0006], [0131], [0133], [0139], [0183], [0187], [0209], [0218], [0270], [0321], [0327], [0329-0332]); wherein: the second optical retarder is arranged on the output side of the first optical retarder; the step of selecting the second optical retarder comprises selecting the second optical retarder to not transform the direction of linear polarization of the first ray of light that is present after transformation by the first optical retarder and incident on the second optical retarder; and the predetermined direction is in the second plane of incidence.

With regard to claim 4, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 2, wherein D1 further teaches a method of controlling reflections of light output from a display device, in at least (fig. 1, and [0006], [0131], [0133], [0139], [0143], [0183], [0187], [0209], [0218], [0253], [0270], [0321], [0327], [0329-0332]); wherein: the first optical retarder is arranged on the output side of the second optical retarder; the step of selecting the second optical retarder comprises selecting the second optical retarder to not transform the direction of linear polarization of the first ray of light that is output from the display panel and incident on the second optical retarder; and the predetermined direction is selected such that the first optical retarder transforms the predetermined direction of linear polarization of the second ray of light that is incident thereon into the second plane of incidence.

With regard to claim 5, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 2, wherein D1 further teaches a method of controlling reflections of light output from a display device, in at least (fig. 1, and [0006], [0131], [0133], [0139], [0143], [0183], [0187], [0209], [0218], [0253], [0270], [0321], [0327], [0329-0332]); wherein the first optical retarder has an optical axis parallel to the plane of the first optical retarder.

With regard to claim 6, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 5, wherein D1 further teaches a method of controlling reflections of light output from a display device, in at least (fig. 1, and [0006], [0131], [0133], [0139], [0143], [0183], [0187], [0209], [0218], [0253], [0270], [0321], [0327], [0329-0332]); wherein the optical axis of the first optical retarder has a projection onto a plane normal to the first ray of light which bisects (a) the direction of linear polarization of the first ray of light output from the display device and (b) the first plane of incidence.

With regard to claim 7, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 5, wherein D1 further teaches a method of controlling reflections of light output from a display device, in at least (fig. 1, and [0006], [0131], [0133], [0139], [0143], [0183], [0187], [0209], [0218], [0253], [0270], [0321], [0327], [0329-0332]); wherein the optical axis of the first optical retarder bisects (a) the direction of linear polarization of a normal ray of light output in a normal direction from the display device and (b) the first plane of incidence.

With regard to claim 8, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 6, wherein D1 further teaches a method of controlling reflections of light output from a display device, in at least (fig. 1, and [0006], [0131], [0133], [0139], [0143], [0183], [0187], [0209], [0218], [0253], [0270], [0321], [0327], [0329-0332]); wherein the first optical retarder provides a half-wave retardance at a wavelength of 550 nm along the first ray of light.

With regard to claim 9, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 2, wherein D1 further teaches a method of controlling reflections of light output from a display device, in at least (fig. 1, and [0006], [0131], [0133], [0139], [0143], [0183], [0187], [0209], [0218], [0253], [0270], [0321], [0327], [0329-0332]); wherein the second optical retarder has an optical axis which lies at an acute angle to the plane of the second optical retarder and in a plane containing the first ray of light and the direction of polarization of the first ray of light that is incident thereon.

With regard to claim 10, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 9, wherein D1 further teaches a method of controlling reflections of light output from a display device, in at least (fig. 1, and [0006], [0131], [0133], [0139], [0143], [0183], [0187], [0209], [0218], [0253], [0270], [0321], [0327], [0329-0332]); wherein the optical axis of the second optical retarder has a projection onto a plane normal to the second ray of light which bisects (a) the direction of linear polarization of the second ray of light that is incident thereon, and (b) the predetermined direction.

With regard to claim 11, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 10, wherein D1 further teaches a method of controlling reflections of light output from a display device, in at least (fig. 1, and [0006], [0131], [0133], [0139], [0143], [0183], [0187], [0209], [0218], [0253], [0270], [0321], [0327], [0329-0332]); wherein the optical axis of the second optical retarder has a projection onto a plane normal to the second ray of light which bisects (a) the direction of linear polarization of the second ray of light that is incident thereon, and (b) the predetermined direction.

With regard to claim 12, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a method of controlling reflections of light output from a display device, in at least (fig. 1, and [0006], [0131], [0133], [0139], [0143], [0183], [0187], [0209], [0218], [0253], [0270], [0321], [0327], [0329-0332]); wherein the at least one optical retarder comprises first and second optical retarders, the first optical retarder having an optical axis parallel to the plane of the first optical retarder, and the second optical retarder having an optical axis at an acute angle to the plane of the second optical retarder, the first and second optical retarders being arranged in any order.

With regard to claim 13, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 2, wherein D1 further teaches a method of controlling reflections of light output from a display device, in at least (fig. 1, and [0006], [0131], [0133], [0139], [0143], [0183], [0187], [0209], [0218], [0253], [0270], [0321], [0327], [0329-0332]); wherein the first optical retarder is a passive retarder and the second optical retarder is an electrically switchable retarder which is switchable between at least two modes.

With regard to claim 14, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a method of controlling reflections of light output from a display device, in at least (fig. 1, and [0006], [0131], [0133], [0139], [0143], [0183], [0187], [0209], [0218], [0253], [0270], [0321], [0327], [0329-0332]); wherein: the light output from the display panel is linearly polarized in a direction in the first plane of incidence; and the step of selecting an optical retarder comprises selecting the optical retarder to not transform the direction of linear polarization of the first ray of light on output from the display panel, and to transform the direction of linear polarization of the second ray of light on output from the display panel into the second plane of incidence.

With regard to claim 15, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 14, wherein D1 further teaches a method of controlling reflections of light output from a display device, in at least (fig. 1, and [0006], [0131], [0133], [0139], [0143], [0183], [0187], [0209], [0218], [0253], [0270], [0321], [0327], [0329-0332]); wherein the optical retarder has an optical axis which lies in the first plane of incidence at an acute angle to the plane of the second optical retarder.

With regard to claim 16, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 15, wherein D1 further teaches a method of controlling reflections of light output from a display device, in at least (fig. 1, and [0006], [0131], [0133], [0139], [0143], [0183], [0187], [0209], [0218], [0253], [0270], [0321], [0327], [0329-0332]); wherein the optical axis of the second optical retarder has a projection onto a plane normal to the second ray of light which bisects (a) the direction of linear polarization of the second ray of light output from the display device, and (b) the second plane of incidence.

With regard to claim 17, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 16, wherein D1 further teaches a method of controlling reflections of light output from a display device, in at least (fig. 1, and [0006], [0131], [0133], [0139], [0143], [0183], [0187], [0209], [0218], [0253], [0270], [0321], [0327], [0329-0332]); wherein the second optical retarder provides a half-wave retardance at a wavelength of 550 nm along the second ray of light.

With regard to claim 18, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a method of controlling reflections of light output from a display device, in at least (fig. 1, and [0006], [0131], [0133], [0139], [0143], [0183], [0187], [0209], [0218], [0253], [0270], [0321], [0327], [0329-0332]); wherein the or each of the at least one optical retarder are passive retarders.

With regard to claim 19, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a method of controlling reflections of light output from a display device, in at least (fig. 1, and [0006], [0131], [0133], [0139], [0143], [0183], [0187], [0209], [0218], [0253], [0270], [0321], [0327], [0329-0332]); wherein the at least one optical retarder includes at least one electrically switchable retarder which is switchable between at least two modes.

With regard to claim 20, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a method of controlling reflections of light output from a display device, in at least (fig. 1, and [0006], [0131], [0133], [0139], [0143], [0183], [0187], [0209], [0218], [0253], [0270], [0321], [0327], [0329-0332]); wherein the first and second rays of light are reflected from the first and second surfaces, respectively, to a common viewing position.

With regard to claim 21, D1 teaches a display device, in at least (fig. 1, and [0006], [0131], [0133], [0139], [0143], [0183], [0187], [0209], [0218], [0253], [0270], [0321], [0327], [0329-0332]); comprising: a display panel arranged to output light that has a predetermined polarization state ([0006], [0270]); and at least one optical retarder (300) arranged on the output side of the display panel ([0131], [0133]), wherein, defining a first plane of incidence in respect of a first ray of light (188a-c) output from the display device and a first normal to a first surface of optically transmissive material at a first point at which the first ray of light is reflected and a second plane of incidence in respect of a second ray of light (189a-c) output from the display device and a second normal to a second surface of optically transmissive material at a second point at which the second ray of light is reflected ([0006], [0321], [0327]), the at least one optical retarder is selected, in at least one mode of the at least one optical retarder (300), to cause the polarization state of the first ray of light to be linearly polarized in a direction that is in the first plane of incidence, and to cause the polarization state of the second ray of light to be linearly polarized in a direction that is in the second plane of incidence ([0218], [0329-0332]).

With regard to claim 22, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 21, wherein D1 further teaches a method of controlling reflections of light output from a display device, in at least (fig. 1, and [0006], [0131], [0133], [0139], [0143], [0183], [0187], [0209], [0218], [0253], [0270], [0321], [0327], [0329-0332]); and the first and second surfaces.

With regard to claim 23, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 22, wherein D1 further teaches a method of controlling reflections of light output from a display device, in at least (fig. 1, and [0006], [0131], [0133], [0139], [0143], [0183], [0187], [0209], [0218], [0253], [0270], [0321], [0327], [0329-0332]); wherein the first and second surfaces are surfaces of windows of the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/           Examiner, Art Unit 2872                                                                                                                                                                                             
/COLLIN X BEATTY/           Primary Examiner, Art Unit 2872